        Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 1 of 9
                                          DISTRICT ATTORNEY
                                           COUNTY OF NEW YORK
                                              ONE HOGAN PLACE
                                              New York, N. Y. 10013
                                                 (212) 335-9000




CYRUS R. VANCE, JR.
   DISTRICT ATTORNEY




                                                               October 30, 2019
   via email (letter only) & UPS Next Day

   Kelsie Docherty, Esq.
   Cravath, Swain & Moore LLP
   825 Eighth Avenue
   New York, N.Y. 10019-7475

   Re: Kelly Price v. City of New York, et. al.,
      15 cv 5871 (KPF)


   Dear Ms. Docherty:

            I am an Assistant District Attorney (“ADA”) in the Special Litigation Bureau (“SLB”)
   of the New York County District Attorney’s Office (“DANY”) and I represent this Office
   and its employees in civil discovery matters. On October 7, 2019, your office served DANY,
   a non-party, with a subpoena duces tecum returnable October 21, 2019, which commanded the
   production of nine categories of documents held by DANY that are related to Plaintiff, Kelly
   Price. I am the newly re-assigned attorney handling the compliance to the subpoena, as detailed
   herein.

              Demand:

              The subpoena duces tecum demands as follows:

            Any and all records, files reports, photographs, phone surveillance records, videos and
   other documents held by DANY relating to Plaintiff Kelly Price, especially, but not limited to,
   her 2010 Desk Appearance Ticket issued on October 13, 2010 (Arrest # M10691069) and her
   complaints of domestic violence, trafficking and abuse against Mr. Raheem Andre Powell; any
   and all records, files, reports and documents or communications relating to the declination of
   prosecution for Plaintiff Kelly Price’s 2010 Desk Appearance Ticket (Arrest # M10691069);
   native versions of the documents received from DANY and produced by the Defendants in
   this Case regarding arrest number M10691069 (DANY 00001-00002), attached as Exhibit 1,
   including metadata indicating the date they were created and last modified; any and all files,
   records, testimony, recordings, or other documents related to Mr. Raheem Andre Powell
   regarding his interactions with Plaintiff Kelly Price and/or the domestic violence complaints
   lodged by Plaintiff Kelly Price against Mr. Raheem Andre Powell; any and all non-privileged
   communications between DANY and the New York City Police Department, the New York
   City Mayor’s Office, the New York State courts, or any other City or State agency, regarding
   or referring to, in whole or in part, Plaintiff Kelly Price; any and all documents or
    Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 2 of 9



communications related to directive or instructions regarding Plaintiff Kelly Price’s present or
future complaints, including any directive to investigate, not investigate or seek approval
before investigating Plaintiff’s complaints; any and all documents or communications related
to meetings between Plaintiff Kelly Price and DANY or between representatives or agents of
Plaintiff Kelly Price and DANY, including, but not limited to, the meeting on June 21, 2011;
any and all documents or items Plaintiff Kelly Price or her representatives or agents provided
to DANY on June 21, 2011, including physical documents and electronic devices, and any and
all data or documents containing information downloaded from any such devices; all
communications in your possession, custody or control between or among DANY and
Plaintiff Kelly Price relating to this Case. 1

         Procedural Review:

        On October 18, 2019, the ADA originally assigned to the subpoena, Susan Roque,
phoned you to discuss her inability to locate any responsive documents that had not already
been produced to your client during the course of her civil lawsuits against the City and various
ADAs. 2 She did not believe DANY possessed any additional documents related to DANY’s
declination of prosecution of Plaintiff other that the documents attached to your subpoena,
but would nevertheless endeavor to conduct a more thorough search. At the time of her
conversation with you, you consented to extending the return date of the subpoena given the
need to further the search for the records. At that time, ADA Roque brought to your attention
that Plaintiff had unsuccessfully sued her and several of the ADAs at DANY. ADA Roque
assured you that she would handle the matter as she would any other and that she had no bias
against Plaintiff. She also explained that a re-assignment would delay the subpoena response
given the limited availability of a substitute ADA at SLB. On October 21, 2019, you emailed
ADA Roque to inform her that your client did not wish her to handle the subpoena and
requested it be reassigned.

         Disclosures to Plaintiff:

        All of the documents being produced were located as a result of identifying Plaintiff’s
Declination of Prosecution (Arrest #M10691069) case and Plaintiff’s three prior criminal
prosecutions under docket numbers 2011NY070197, 2011NY032918 and 2011NY021627. I
have not located any other docket number or arrest number that identifies a case file related
to Plaintiff. The above case files are being provided, although sealed, because you are Plaintiff’s
counsel. DANY will provide the Law Department with duplicates of the records upon receipt
of Plaintiff’s consent. The only portion of the disclosure that has not been completed is your
request for the native versions and the metadata related to Plaintiff’s Declination of
Prosecution. I have submitted a request to our IT unit and await their response, which I will
provide to you as soon as I hear.


1 All court filings in the above-captioned case and New York State Supreme Court Index # 101414/2013 (Kelly
Price v. City of New York, et al.) are not being provided but the privileged documents related to the civil lawsuits
will be catalogued in the privilege log.
2 She explained that, apart from the court filings, the civil lawsuit case files consist of attorney work-product

created to defend the lawsuits. Also, in August, 2014, Plaintiff received, pursuant to New York State’s Freedom
of Information Law (Public Officers Law), most, if not all, of the documents being provided pursuant to this
subpoena.
    Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 3 of 9




          Further, there is a sealed matter involving Plaintiff as the complaining witness. Access
to those records are denied as you have provided no consent for the unsealing of that case
file. See C.P.L.§160.50 3

          With respect to the records withheld, DANY objects to their disclosure

        In accordance with Rule 45 of the Federal Rules of Civil Procedure and Rule 26.2(a)
of the Local Rules of the Southern District of New York, DANY objects to the subpoena on
several grounds.

        The scope of the subpoena is overbroad. Blanket requests of this kind are plainly
overbroad and impermissible. Henry v. Morgan’s Hotel Grp., Inc., 2016 U.S. Dist. LEXIS 8406,
at *6-7 (S.D.N.Y. Jan. 25, 2016), citing Gropper v. David Ellis Real Estate, L.P., 2014 U.S. Dist.
LEXIS 16849, *11 (S.D.N.Y. Feb. 10, 2014) (finding that a “request for ‘any and all’
documents … is inherently overbroad”); Badr v. Liberty Mutual Group, Inc., 2007 U.S. Dist.
LEXIS 73437, at *7 (D. Conn. Sept. 28, 2007) (finding request for “any and all” documents
“overly broad”). “By failing to limit its subpoena to certain categories of documents,
Defendant is “merely trying to engage in a fishing expedition.” Id. (quotation omitted).

        All non-disclosed records are listed in the attached privilege log. (DANY Ex. A).
Attorney work-product memoranda and legal research are some of the examples of withheld
records. Courts have consistently held that disclosure of an attorney's mental processes - even
if those thoughts have not been reduced to writing - generally cannot be compelled. See, e.g.,
United States v. One Tract of Real Property, 95 F.3d 422, 428 n.10 (6th Cir. 1996) (as to information
not memorialized in tangible form, Hickman applies, not Rule 26(b)(3)); In re Grand Jury
Subpoena, 220 F.R.D. at 141 (noting that Rule 26(b)(3), unlike Hickman, does not reach
“intangible” work product); U.S. Information Systems, 2002 WL 31296430, at *5 (discussions in
which counsel explored hiring forensic firm analyzed under Hickman ); Alexander v. Federal
Bureau of Investigation, 192 F.R.D. 12, 17 (D.D.C. 2000) (“courts must look to the case law under
Hickman v. Taylor and its progeny and not to Fed.R.Civ.P. 26(b)(3)” when evaluating intangible
work product) (citation omitted).

        Courts have uniformly affirmed the strong public policy underlying the work-product
privilege, namely that “[i]n performing his various duties ... it is essential that a lawyer work
with a certain degree of privacy, free from unnecessary intrusion by opposing parties and their
counsel.... This work is reflected, of course, in interviews, statements, memoranda,
correspondence, briefs, mental impressions, personal beliefs, and countless other tangible and
intangible ways - aptly though roughly termed ... as the ‘work product of the lawyer.’ Were
such materials open to opposing counsel on mere demand, much of what is now put down in

3 C.P.L.§160.50 authorizes that sealed records shall be available only to the accused and, in limited circumstances,
to enumerated public law enforcement agencies. Accordingly, there is no statutory authority permitting disclosure
of sealed records to your firm. See, Journal Pub. Co. v. Office of the Special Prosecutor, 131 Misc.2d 417 (Sup. Ct. N.Y.
Cty. 1986). DANY cannot informally waive a former defendant’s rights under C.P.L. §160.50 and DANY is not
permitted to access the file without proper authorization from the court or with permission from the former
defendant.
   Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 4 of 9



writing would remain unwritten. An attorney's thoughts, heretofore inviolate, would not be
his own. Inefficiency, unfairness and sharp practices would inevitably develop in the giving of
legal advice and in the preparation of cases for trial. The effect on the legal profession would
be demoralizing. And the interests of the clients and the cause of justice would be poorly
served.” In re Initial Public Offering Securities Litigation 249 F.R.D. 457 S.D.N.Y., 2008, quoting
Hickman, 329 U.S. at 510-511. Accord United States v. Adelman, 134 F.3d 1194, 1196 (2d
Cir.1998) (work product doctrine “is intended to preserve a zone of privacy in which a lawyer
can prepare and develop legal theories and strategies ‘with an eye toward litigation,’ free from
unnecessary intrusion by his adversaries” (quoting Hickman, 329 U.S. at 511, 67 S.Ct. 385)).

         Beyond simply protecting a lawyer’s mental impressions, “[t]he work product doctrine
serves to encourage vigorous investigation of disputed claims, unfettered by fear that the
products of such efforts will be compromised and fall into an adversary's hands.” Feacher v.
Intercont'l Hotels Group, 2007 WL 3104329, *3 (N.D.N.Y. Oct. 22, 2007), citing Adelman, 134
F.3d at 1196; See also Cornelius v. Consol. Rail Corp., 169 F.R.D. 250, 253 (N.D.N.Y. 1996) (while
“matters revealing the thought processes of a party's representative” are afforded greater
protection, material revealing “factual information obtained in anticipation of litigation” is also
protected and the protection afforded to the latter “serves to prevent exploitation of the
efforts of another party in preparing for litigation”).

         Not surprisingly, courts have found that opinion work product is entitled to special
protection and requires a stronger showing of necessity to justify release, including the
opinions of non-party prosecutors. Abdell v City of New York, 2006 U.S. Dist. LEXIS 66114,
2006 WL 2664313, at *4-6 (protection granted to non-party prosecutor’s core work product);
Crosby v. City of New York, 2010 U.S. Dist. LEXIS 63424, 269 F.R.D 267 (S.D.N.Y. June 22,
2010)(similar). See also Federal Election Comm'n v. Christian Coalition, 178 F.R.D. 61, 87 (E.D. Va.
1998) (disclosure ordered of non-party "non-opinion" work product, but denied to non-party
"opinion" work). In other words, when a requesting party seeks disclosure of an attorney’s
opinion work product they must demonstrate an extraordinary justification before the court
will permit its release. Id. (citing Strougo v. BEA Assocs., 199 F.R.D. 515, 521 (S.D.N.Y. 2001),
and Upjohn Co. v. United States, 449 U.S. 383, 401, 101 S. Ct. 677, 66 L. Ed. 2d 584 (1981)).
Similarly, for the release of "opinion" work-product, i.e., "work-product that shows 'mental
impressions, conclusions, opinions, or legal theories of an attorney,'" In re Grand Jury Proceedings,
219 F.3d 175, 191 (2d Cir. 2000) (quoting Fed. R. Civ. P. 26(b)(3)), the Second Circuit has held
“that 'at a minimum such material is to be protected unless a highly persuasive showing [of
need] is made.'" Id. (quoting Adelman II, 134 F.3d at 1204; citing Upjohn, 449 U.S. at 401-02)
(emphasis added).

        Furthermore, evidence regarding the basis or strategy of prosecutorial decisions or
investigations is rarely subject to disclosure. See, Startzell v. City of Philadelphia, Civ. No. 05-
05287, 2006 U.S. Dist. LEXIS 74579, 2006 WL 2945226 *2-*3 (E.D.Pa. Oct. 13, 2006)
(finding that testimony regarding how “the D.A.'s Office works with the Department of Police
to bring criminal charges” was subject to the deliberative process privilege); Thompson v.
Lynbrook Police Dep’t, 172 F.R.D. 23 (E.D.N.Y. 1997) (memoranda that referred to "the steps
taken by the assistant district attorneys in completing their investigation, . . . and their
recommendations to the file and to higher-ranking officials within the Office of the District
Attorney on what, if any, action should be taken" were not discoverable under the deliberative
process privilege.). In other words, the deliberative process privilege protects from civil
   Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 5 of 9



discovery the mental processes and opinions of prosecutors. See Cipolla v. County of Rensselaer,
2001 WL 1223489, *3 (N.D.N.Y. 2001) (the deliberative process privilege covers the
“opinions, thoughts, considerations and factors involved in the process of leading” a District
Attorney’s Office “to seek an indictment”); Sullivan v. Stepanik, 605 F. Supp. 258, 260 (N. D.
Ill. 1985) (deliberative process privilege precluded Assistant State’s Attorney’s testimony
“about his own mental processes or opinions”); see also, National Council of La Raza v. Department
of Justice, 337 F. Supp. 2d 524, 531-32 (S.D.N.Y. 2004) (holding that the “[p]ersonal opinions”
of government officials fall within the privilege).
        Conclusion
        Therefore, apart from the unresolved search for metadata and native versions of the
declination of prosecution, and the items listed in the attached privilege log, DANY is
providing all the documents in the case files related to Plaintiff’s criminal prosecutions and
declination of prosecution. The records include 248 pages of documents (disc), 2 pages of
additional emails (same disc) and 2 additional CDs of phone audiotape recordings.

        Should you believe that court action is necessary regarding this matter, it is expected
that you will afford DANY with an appropriate notice of motion for an order to compel
production as per Rule 45(c)(2)(B) of the Federal Rules of Civil Procedure. I am, of course,
available to discuss this matter with you again prior to any court intervention.

                                                         Sincerely,

                                                         /s/

                                                         Lauren Angelo
                                                         Assistant District Attorney
                                                         (212) 335-4267

cc: via email (letter only)
    Laura Ihenachor-Huffy
    Assistant Corporation Counsel
Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 6 of 9
Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 7 of 9
Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 8 of 9
Case 1:15-cv-05871-KPF Document 189-11 Filed 01/25/21 Page 9 of 9
